DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 18-20 /are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. US 2004/0098027 in view of Solar et al. US 2007/0219578 and view of Kucharczyk et al. US 6463317.
Regarding claims 1-6, and 14 Teoh et al. discloses a flexible net or mesh (52, portions 72, 74 may be formed of a braided material, paragraph 0050) which is inserted into and expanded within an aneurysm sac (figure 5); wherein the flexible net or mesh further comprises a proximal portion whose centroid is a first distance from the aneurysm neck after expansion within the aneurysm sac (portion 72, paragraph 0049); and wherein the proximal portion has a first average level of flexibility and a first average level of stiffness (will inherently have a level of flexibility and stiffness); wherein the flexible net or mesh further comprises a distal portion whose centroid is a second distance from the aneurysm neck after expansion within the aneurysm sac (portion 74, figure 5); wherein the distal portion has a second average level of flexibility and a second average level of stiffness (will inherently have a level of flexibility and stiffness); wherein the first distance is less than the second distance (figure 5); an opening through the proximal portion of the flexible net or mesh (at proximal end connecting to catheter 20); embolic members and/or embolic material which is inserted through the opening into the flexible net or mesh (through catheter 20, paragraph 0047, 0049), wherein insertion of the embolic members and/or material into the flexible net or mesh causes the flexible net or mesh to expand and conform to the walls of even an irregularly-shaped aneurysm sac (paragraph 0051, embolics configured to expand the liner).
Teoh et al. discloses wherein the proximal portion 72 and the distal portion 74 may be made of different materials having different characteristics from one another (paragraph 0049), and the stiffness may be adjusted by various means (paragraph 0048), and the density may be of an appropriate density for elastic deformation or net having a porosity of sufficient density (paragraphs 0047, 0052). 
Teoh et al. fails to explicitly disclose wherein the first average level of flexibility is less than the second average level of flexibility and/or the first average level of stiffness is greater than the second average level of stiffness; elasticity, stretchability, conformability, pliability, softness is substituted for flexibility; resiliency, strength, or durometer is substituted for stiffness, or and a closure mechanism which closes the opening after embolic members and/or material has been inserted through the opening into the flexible net or mesh, the proximal portion stiffness is increased by using thicker wires or stiffer wires, or a greater density of wires.
Solar et al. teaches an aneurysm occlusion device having an expandable portion 416 wherein the proximal portion of the expandable portion has a first level of flexibility, elasticity, conformability, and/or compliance (paragraph 0038, proximal portion 418); wherein the distal portion of the expandable liner has a second level of flexibility, elasticity, conformability, and/or compliance (paragraph 0038, distal portion 417 has a different compliance than proximal portion 418); and wherein second level of flexibility, elasticity, conformability, and/or compliance is greater than the first level of flexibility, elasticity, conformability, and/or compliance (paragraph 0038, for example, distal portion 417 has a higher compliance than the proximal portion 418), the proximal portion is made from one or more materials with a first average durometer and the distal portion of the expandable member is made from one or more materials with a second average durometer, the second average durometer is less than the first average durometer (paragraph 0038, the proximal and distal portions 417 and 418 may be made of the same or different materials to provide different durometers or thicknesses), in order to provide the desired expansion or of the expandable portion within each portion of the aneurysm for occlusion and block blood flow.
Kucharczyk et al. teaches an intrasaccular aneurysm occlusion device comprising a longitudinal lumen (within catheter 4, figure 2) a closure mechanism (column 20, lines 1-5, ties or other closure mechanisms) which closes the opening after the longitudinal embolic members have been inserted into to keep the material together within the aneurysm sac (column 15, lines 52-55, column 20, lines 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teoh et al., with an expandable net or mesh having a first and second level of flexibility or stiffness, elasticity, conformability, and/or compliance the second level or proximal portion having a greater level of flexibility or stiffness, elasticity, conformability, and/or compliance than the first proximal portion, as taught Solar et al., to have varying compliances or flexibility or stiffness or conformability or elasticity by providing various materials or thicknesses, in the proximal and distal portions of the mesh to provide the expansion of the expandable member as desired to occlude different portions of the aneurysm, and with a closure mechanism, as taught by Kucharczyk et al., to ensure the embolic members are retained together within the aneurysm once the longitudinal member or catheter has been detached.
Regarding claims 7, 9 and 10, Teoh et al. discloses wherein the proximal portion 72 and the distal portion 74 may be made of different materials having different characteristics from one another (paragraph 0049), and the stiffness may be adjusted by various means (paragraph 0048), and further wherein super elastic alloys or metal such as Nitinol, may be used as struts or be connected to an exterior portion thereof, or braided or weaving them into the material of liner portion by adhesive, stitching or bonding (paragraph 0044).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide additional metal struts or shape memory polymers as required to increase by a first proportion of metal relative to polymer to create the proximal portion allow for the desired stiffness characteristics of a particular portion of the net or mesh.  Additionally, the struts or portions may be attached in a manner including an array of nested wire rings or undulating rings around the net or mesh, as they may be braided or weaved into the liner or net material. 
Regarding claim 8, Teoh et al. discloses wherein the proximal portion 72 and the distal portion 74 may be made of different materials having different characteristics from one another (paragraph 0049), and the stiffness may be adjusted by various means (paragraph 0048), and further wherein super elastic alloys or metal such as Nitinol, may be used as struts or be connected to an exterior portion thereof, or braided or weaving them into the material of liner portion by adhesive, stitching or bonding (paragraph 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the stiffness of the proximal portion of the net or mesh relative to that of the distal portion of the net or mesh by adding radial spokes or struts (nitinol struts or other members 54 added to the liner portion, paragraph 0044), the struts extend radially outward from a central portion of the proximal portion of the net or mesh (figure 5, may include struts in addition to the liner, paragraph 0051).
Regarding claims 11 and 12, Teoh et al. discloses the stiffness of the proximal portion of the net or mesh relative to that of the distal portion is increased by integrating a helical wire into the proximal portion of the net or mesh, or integrating one or more coils into the proximal portion of the net or mesh (can consider helical wire or coil 21 which may be placed or attached on the proximal portion of the mesh, figure 1C).
Regarding claim 13, Teoh et al. discloses the stiffness of the proximal portion of the net or mesh relative to the distal portion is increased by coating wires, tubes, filaments, and/or strands in the proximal portion of the met or mesh with stiffening material (paragraph 0050, thickness or coating may be added which will provide a liner having smaller openings and allow for greater stiffness along with the various material properties that may be used in the various portions, paragraph 0049, as desired for a particular characteristic).
Regarding claims 18-20, Teoh et al. in combination with Solar et al. discloses a net or mesh being made of a flexible polymer, wherein the proximal portion 72 and the distal portion 74 may be made of different materials having different characteristics from one another (Teoh et al. paragraph 0049), and the stiffness may be adjusted by various means (Teoh et al, paragraph 0048), and the density may be of an appropriate density for elastic deformation or net having a porosity of sufficient density (Teoh et al,. paragraphs 0047, 0052), an aneurysm occlusion device having an expandable portion wherein the proximal portion of the expandable portion has a first level of flexibility, elasticity, conformability, and/or compliance (Solar et al., paragraph 0038, proximal portion 418); wherein the distal portion of the expandable liner has a second level of flexibility, elasticity, conformability, and/or compliance (Solar et al., paragraph 0038, distal portion 417 has a different compliance than proximal portion 418); and wherein second level of flexibility, elasticity, conformability, and/or compliance is greater than the first level of flexibility, elasticity, conformability, and/or compliance (Solar et al., paragraph 0038, for example, distal portion 417 has a higher compliance than the proximal portion 418), the proximal portion is made from one or more materials with a first average durometer and the distal portion of the expandable member is made from one or more materials with a second average durometer, the second average durometer is less than the first average durometer (Solar et al., paragraph 0038, the proximal and distal portions 417 and 418 may be made of the same or different materials to provide different durometers or thicknesses), in order to provide the desired expansion or of the expandable portion within each portion of the aneurysm for occlusion and block blood flow.   Examiner further notes, the mesh being made by 3D printing is a product by process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. US 2004/0098027 in view of Solar et al. US 2007/0219578 and view of Kucharczyk et al. US 6463317 as discussed above, and further in view of Berenstein et al. US 7695488.
Regarding claim 15, Teoh et al., Solar et al., and Kucharczyk et al. disclose a device essentially as claimed as discussed above, but fail to disclose the stiffness of the proximal portion of the mesh relative to the distal portion of the met or mesh being increased by having a greater number of layers in the proximal portion.
Berenstein et al. discloses a device having a net or mesh, the proximal portion having an increased stiffness by having a greater number of layers (figure 2B-2D, liner 24 has a proximal portion having an additional layer 42 as a reinforcing or stiffening layer to help position the liner; column 4, lines 56-60; column 5, lines 15-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Teoh et al., Solar et al., and Kucharczyk et al. with a reinforcing or stiffening layer, as taught by Berenstein et al. to provide additional support for the liner along the aneurysm neck or proximal portion.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh et al. US 2004/0098027 in view of Solar et al. US 2007/0219578 and view of Kucharczyk et al. US 6463317 as discussed above, and further in view of Rosqueta et al. US 8142456.
Regarding claims 16 and 17, Teoh et al., Solar et al., and Kucharczyk et al. disclose the flexible net or mesh comprising a convex spherical, ellipsoidal, and/or generally globular mesh (figure 5 of Teoh). Teoh discloses forming different portions of the net or mesh with different materials (paragraph 0049) and including polymer or metallic materials (wherein super elastic alloys or metal such as Nitinol, may be used as stuts or be connected to an exterior portion thereof, or braided or weaving them into the material of liner portion by adhesive, stitching or bonding, paragraph 0044),  but does not disclose the convex spherical, ellipsoidal, and/or generally globular mesh at least partially within the concavity of a proximal concave mesh with a distal facing concavity.  
Rosqueta et al. discloses a net or mesh comprising a convex spherical, ellipsoidal, and/or generally globular mesh (braided ball 24) disclose the convex spherical, ellipsoidal, and/or generally globular mesh at least partially within the concavity of a proximal concave mesh with a distal facing concavity (flap portion 76 of braided ball forms a concavity of the proximal concave mesh portion, figure 4A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the materials of the proximal and distal portion of the mesh and to have a distal facing concavity in Teoh et al., Solar et al., and Kucharczyk et al., as taught by Rosqueta et al. as desired to provide the appropriate stiffness or other characteristics and an increased aneurysm neck coverage and support at the proximal end.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771     

/DIANE D YABUT/               Primary Examiner, Art Unit 3771